UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. 1) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e) (2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐Soliciting Material Pursuant to sec. 240.14a-12 Omega Protein Corporation (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) 1 Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(l) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting feewas paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 2 June 7, 2017 To Our Stockholders: The information contained herein supplements the definitive proxy statement of Omega Protein Corporation (the “Company”), which was originally filed with the Securities and Exchange Commission (the “SEC”) on April 28, 2017 (the “Proxy Statement”), relating to the Company’s Annual Meeting of Stockholders (the “Meeting”), which will be held on June 29, 2017 at 9:00 a.m., local time, at Hotel Granduca Houston, 1080 Uptown Park Boulevard, Houston, Texas 77056. This supplement is being filed to file a revised proxy card for stockholders to use to vote in conjunction with the Meeting. Our revisions to the proxy card previously filed with the SEC on April 28, 2017 are intended to clarify the options available to stockholders of record to vote “for” or “against,” or to “abstain” from voting on, each director nominee and to reflect that the directors to be elected pursuant to Proposal 1 will require a majority of the votes cast. The revised proxy card does not make any other changes to the version previously filed with the SEC. If you already voted “FOR” on all, or certain, director candidates on Proposal 1, the Company will assume that you continue to support voting to elect all, or certain, director candidates unless you complete a duly executed proxy or voting instruction bearing a later date. If you already voted “WITHHOLD” on all, or certain, director candidates on Proposal 1, the Company will assume that you continue to support voting against all, or certain, director candidates unless you complete a duly executed proxy or voting instruction bearing a later date. If you would like to change your vote to “ABSTAIN,” you will need to complete a new proxy or voting instruction; otherwise, the Company will treat your vote on this proposal as previously indicated. This supplement does not update any other information set forth in the Proxy Statement. Sincerely, GARY R. GOODWIN Chairman of the Board 3
